      Case: 1:19-cv-01550-JRA Doc #: 4 Filed: 07/11/19 1 of 2. PageID #: 31



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

THE NOCO COMPANY                                 )
30339 DIAMOND PARKWAY, #102                      )
GLENWILLOW, OHIO 44139                           )       CASE NO: 1:19-cv-01550
                                                 )
                         Plaintiff,              )       JUDGE: JOHN R. ADAMS
      v.                                         )
                                                 )
TRIPLENETPRICING, LLC                            )
C/O SOLOMON E. ANTAR, ESQ.,                      )
PROCESS AGENT                                    )
42 FALMOUTH STREET                               )
BROOKLYN, NEW YORK 11235                         )
                                                 )
                         Defendant.              )
 _______________________________________________________________________________

                      NOTICE OF VOLUNTARY DISMISSAL



      Plaintiff The NOCO Company, pursuant to Rule 41(a)(1)(A)(i) of the Federal

Rules of Civil Procedure, by and through its undersigned counsel, voluntarily

dismisses this action in its entirety without prejudice, with each party to bear its

own attorneys’ fees and court costs.

                                        Respectfully submitted,

                                        /s/ Sean P. Malone
                                        JON J. PINNEY (0072761)
                                        SEAN P. MALONE (0076353)
                                        DAVID R. POSTERARO (0024661)
                                        KOHRMAN JACKSON & KRANTZ LLP
                                        1375 East Ninth Street, 29th Floor
                                        Cleveland, Ohio 44114
                                        Phone: 216-696-8700/Fax: 216-621-6536
                                        E-mail: jjp@kjk.com; spm@kjk.com;
                                        drp@kjk.com
                                        Counsel for Plaintiff
         Case: 1:19-cv-01550-JRA Doc #: 4 Filed: 07/11/19 2 of 2. PageID #: 32




                             CERTIFICATE OF SERVICE
         I hereby certify that on July 11, 2019 I have electronically filed the foregoing

Notice of Voluntary Dismissal without Prejudice with the Clerk of the Court via the

CM/ECF system.


                                                       /s/ Sean P. Malone
                                                       Sean P. Malone

                                                       Counsel for Plaintiff




{K0667159.1}                                 2
